Citation Nr: 0317454	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-23 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the cervical spine, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the left shoulder, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from September 1941 to June 
1945.   He was wounded in action in Italy in January 1944.

The veteran filed an initial claim of entitlement to 
Department of Veterans Affairs (VA) disability benefits in 
February 1992.  Service connection was granted for residuals 
of a shell fragment wound to the left shoulder; a 10 percent 
disability rating was assigned.  Service connection was also 
granted for residuals of a shell fragment wound to the 
cervical area; a noncompensable disability rating was 
assigned.  In a November 1997 rating decision, the disability 
ratings were increased to 30 percent and 20 percent 
respectively.
 
In June 2000, the veteran filed a claim for increased 
disability ratings as well as for TDIU.  This matter has come 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2000 rating decision of the VA Regional Office in 
Chicago, Illinois (the RO) which denied entitlement to a 
rating in excess of 30 percent for residuals of a shell 
fragment wound of the cervical spine, denied entitlement to a 
rating in excess of 20 percent for residuals of a shell 
fragment wound of the left shoulder and denied entitlement to 
TDIU.

In June 2001, the Board of Veterans' Appeals (the Board) 
remanded this case so that additional evidentiary development 
could be accomplished.  This matter will be addressed in 
greater detail below.  In May 2003, the RO issued a 
Supplemental Statement of the Case which confirmed and 
continued its prior denial of the veteran's claims. 


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance by the RO with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  

In its June 2001 remand, the Board instructed the RO to 
provide the veteran with a VA examination in order to 
determine the extent of impairment caused by his service-
connected residuals of shell fragment wounds of the cervical 
spine and left shoulder.  The Board indicated that the 
examiner should identify the specific muscle group(s) 
involved for each disability.  A review of the record shows 
that while the veteran was afforded VA orthopedic and 
neurological examinations in September 2001, neither examiner 
identified the specific muscles involved with each 
disability.  

As noted in the June 2001 remand, the medical evidence on 
file was inadequate for identifying the muscle group impaired 
by the shell fragment wounds.  The evidence remains 
inadequate.  

Accordingly, this case is REMANDED for the following:

1.  The RO should refer the claims folder 
to the September 2001 neurological 
examiner for an addendum to the 
examination report provided.  The 
addendum should identify the specific 
muscle group(s) involved for the service-
connected residuals of shell fragment 
wounds of the cervical spine and left 
shoulder.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5301-5306 (muscle groups 
for the shoulder girdle and arm) and 
Diagnostic Codes 5319-5323 (muscle groups 
for the torso and neck).  

If the September 2001 neurological 
examiner is unavailable, the RO should 
arrange for an appropriate VA physician 
to review the claims folder and provide 
the requested information.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The Board again notes that RO compliance with this remand is 
not discretionary, and that if the RO fails to comply with 
the terms of this remand, another remand for corrective 
action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




